Citation Nr: 1243094	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-40 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1971 to July 1975.  He died in 2008, and the appellant is his surviving spouse.  

This case originally came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 RO rating decision issued by the above VA Regional Office (RO) that denied the appellant's claim for compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death, claimed to be due to VA medical treatment.  The Board remanded the case for additional development in April 2011; the case has now been returned to the Board for appellate review. 

The Board subsequently received from the appellant two lay statements and some private medical treatment records that had not been reviewed by the Agency of Original Jurisdiction (AOJ).  However, because the appellant has provided a written waiver of those documents that were not reviewed by the AOJ, referral to the AMC/RO of that evidence is not required.  In any case, since the case is being remanded, the AMC/RO will nevertheless have the opportunity to consider the private medical treatment records and the third-party lay statements.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary in the current appeal.  Accordingly, further appellate consideration will be deferred and this case is remanded to the AMC/RO for action as described below.

As noted in the April 2011 Board remand, the September 2009 statement of the case (SOC) did not provide the laws or regulations for a claim pursuant to 38 U.S.C.A. § 1151 and did not address the criteria for compensation pursuant to 38 U.S.C.A. § 1151 in the Reasons and Bases section pursuant to 38 C.F.R. § 19.29.  The March 2012 supplemental statement of the case (SSOC) also does not contain the text of the pertinent laws and regulations for a claim based on the provisions of 38 U.S.C.A. § 1151.  Accordingly, this case must be remanded to the AMC/RO so that the AMC/RO may include the text of the pertinent laws and regulations in an SSOC.

In addition, the appellant recently informed VA of private treatment records that she wanted VA assistance in obtaining.  The appellant identified these records in a VA Form 21-4142 (dated in April 2012) as being from a physician practicing in McKinney, Texas who treated the Veteran in February 2003.

The evidence of record includes an April 2011 medical opinion from a VA physician.  The doctor reviewed the Veteran's medical records and concluded that VA treatment was not implicated in the circumstances that led to the Veteran's death.  However, it appears that this opinion may have been based on a review of records that were less than complete.  For example, the physician was not able to review private medical treatment records or the third party lay statements that are currently of record and some other private medical records have not yet been included in the claims file.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of veteran's claims folder).  

In addition, the opinion does not address the appellant's contention that the Veteran had a gastric cancer that was evidenced by the Veteran's complaints of abdominal pain during the last two years of his life.  Nor does the opinion address the appellant's contention that the Veteran had been treated for his abdominal complaints either improperly or without proper follow-up and that this lack of care led to or aided and abetted the Veteran's death from metastatic cancer.  The RO did not seek any corrections or additions to the opinion report.  Thus the case must be remanded so that such an opinion can be obtained.

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  It is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.  

Therefore, further development of the evidence is necessary, requiring further investigation.  In addition, the duty to assist includes obtaining records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court of Appeals for Veterans Claims (Court) has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, remand is required in order to fulfill the statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  Obtain, with assistance from the appellant as needed, the private treatment records identified in the April 2012 VA Form 21-4142 and associate them with the claims file.  

3.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and her representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, arrange for the physician who performed the April 2011 record review to clarify and expand on the opinions rendered in the report.  If that physician is not available, arrange for another suitable physician to perform the review.

The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, Vista Imaging, CAPRI, and AMIE) and this remand must be reviewed by the physician.  If the reviewing physician does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the physician for review. 

The reviewing physician must consider the evidence of record to determine the relationship, if any, between the Veteran's treatment rendered by the VA in the years between 2000 and 2008 and the development of his metastatic carcinoma.  The reviewer should also determine the extent to which, if any, said VA treatment contributed to the cause of the Veteran's death.  The reviewer is requested to provide a written opinion as to the relationship between the Veteran's death and his VA medical treatment, in particular the treatment he received for complaints of abdominal pain between 2005 and 2008.  The reviewing physician must be advised that the question of negligence is at issue.  The reviewer should identify the information on which s/he based the opinions.

The reviewer must offer opinions as to whether the onset or extent of the fatal carcinoma was attributable to the Veteran's VA medical treatment as follows:

      1) Did the Veteran have any abdominal cancer?  What was the onset date of the fatal carcinoma?  Was the fatal carcinoma properly and timely diagnosed?  What role, if any, was played by the Veteran's private treating physician?
      
      2) Was the course of treatment the Veteran received related in any manner to the development of the fatal carcinoma, including whether the care was untimely or inadequate?  Was the progression of the fatal carcinoma due to the course of VA treatment the Veteran received or due to the lack of proper treatment versus the natural progression of the cancer with consideration of how and to what extent concurrent pathology affected the progression of the malignant process?
      
      3) Is it as likely as not that the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of the VA during his care at outpatient facilities between 2000 and 2008, to include in particular the care he received for complaints of abdominal pain between 2005 and 2008? 
      4) Is it as likely as not that VA failed to exercise the degree of care that would be expected of a reasonable health care provider? and 
      
      5) Was the course of treatment the Veteran received from VA between February 2000 and February 2008 related to the cause of the Veteran's demise in any manner? 

Note:  As to each of the above questions, the reviewing physician should state the conclusion on an at least as likely as not basis (i.e., to at least a 50-50 degree of probability).  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

5.  If any opinion and supporting rationale cannot be provided without invoking processes related to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewing physician concludes that there is insufficient information to provide an opinion without result to mere speculation, the reviewing physician should state whether the inability to provide a definitive opinion was due to a need for further information (with the needed information identified) or because the limits of medical knowledge had been exhausted regarding the pertinent questions.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Upon receipt of the report from the VA reviewing physician, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewing physician for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

7.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and readjudicate the issue of entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

8.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  

In particular, the text of the pertinent laws or regulations for a claim pursuant to 38 U.S.C.A. § 1151 must be included and the Reasons and Bases section must address the criteria for a DIC claim pursuant to 38 U.S.C.A. § 1151.  See 38 C.F.R. § 19.29.  An appropriate time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, the case must be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

